Title: To James Madison from Caesar A. Rodney, 5 October 1801
From: Rodney, Caesar A.
To: Madison, James


Honored & Dear Sir,
Wilmington October 5th. 1801.
I returned late last evening from a political tour of about two weeks in the lower counties of this State. I travelled with the acts of congress the annual reports of the Secretary of the Treasury & other documents in my hands to meet the Federalists on their strongest grounds. We have followed the example of the worthy Duvall & the other Republicans of Maryland in addressing the people on the state of affairs at the various public assemblies & I trust with the same good effect. We have had our C justice Kensey Johns our Atty. Genl. N. Ridgely, our Representative Bayard &c &c. to contend with but the deformed features in the portrait of the late administration cannot bear exposure & their acts do not admit of defence. The District Attorney Mr Read has also stepped forward in a manly manner & addressed the people at various meetings in favour of our cause. I confidently trust that we shall gain our Governor, & our assembly. We count on a majority of 600. for Col. Hall in New Castle on a small majority in Kent & not more than 400 or 450 against us in Sussex. A Republican legislature will enable us to send you a Republican senator. That my hopes may be realised is the earnest wish of Your Most Obedt. Sert. & Friend
C. A. Rodney

Octob 7. 1801.
P. S. After writing the above I determined to wait the result of our election in this County, which I enclose you. We have given the Republican candidate a majority of 783 votes. This I take it certainly secures the Governor, making the largest allowances for Kent & Sussex. If we are not outgeneralled in Kent we must elect our Representatives there, but they have too often deceived us.


Octobr. 10. 1801.
I can now give you the total result & can congratulate you on the Success of the Republican Governor. He is elected by a majority of 18 votes only. This is a strong proof of our increase—the last State election they beat us a great ⟨way⟩. Mr. Bayard was once elected by a majority of 1,000 I believe. We shall not send you however a Republican Senator. We failed in Kent by about 80, votes as to the Representation. But rest assured we shall have the command of this State after another election. The Naturalization acts of Congress affect us very much in this County I suppose we lost 300. votes by them. I look with confidence to Their repeal.
I have the pleasure to enclose you a pamphlet containing “The Character of our Governor Elect” from the best sources of information & the circulation of which has been productive of the happiest consequences. They attempted to calumniate him; but their acts recoiled on themselves.
I trust your health is perfectly restored by the prudent measures you have taken to confirm it. My Father desires particularly to be remembered to you.
C. A. Rodney



New-Castle Majority for Col. Hall


783



Kent
Do. for N. Mitchell
61
}
765



Sussex
Do. for same
704





765

 18
Majory. for ⟨Col. hall⟩



 

   RC and one enclosure (DLC). Lower right corner of RC clipped. For surviving enclosure, see n. 5.


   The aggressive and well-organized campaign methods of Gabriel Duvall and other Maryland Republicans in the election of 1800 are discussed in Noble E. Cunningham, Jr., The Jeffersonian Republicans: The Formation of Party Organization, 1789–1801 (Chapel Hill, N.C., 1957), pp. 190–94; and James H. Fitzgerald Brewer, “The Democratization of Maryland, 1800–1837,” in The Old Line State: A History of Maryland, ed. Morris L. Radoff (Annapolis, 1971), pp. 50–54. See also Duvall to JM, 17 Oct. 1800 (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 17:424).


   Kensey Johns, Sr., had been chief justice of the Delaware Supreme Court since 1799. Nicholas Ridgely, state attorney general from 1791 to 1801, became chancellor in December 1801. Federalist James A. Bayard was defeated by Rodney in the congressional election of 1802 (Malone, Jefferson and His TimeDumas Malone, Jefferson and His Time (6 vols.; Boston, 1948–81)., 4:491).


   George Read, Jr., had served as federal district attorney for Delaware since 1789 (J. Thomas Scharf, History of Delaware, 1609–1888 [2 vols.; Philadelphia, 1888], 1:191; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:29).


   With his narrow victory in the 1801 elections for governor, David Hall became the first Republican to hold the office in Delaware. He served from 1802 to 1805 (Munroe, Federalist Delaware, pp. 209–10, 265).


   Attached to the cover of the RC is a newspaper clipping on election results in New Castle County, according to which Hall carried the county 1,465 to 682.


   Enclosure not found. Apparently the Federalists had attacked Hall’s Revolutionary War record. The 30 Sept. 1801 Wilmington Mirror of the Times, and General Advertiser carried an article containing letters from Revolutionary War veterans attesting to Hall’s bravery, patriotism, and character. It also included the 27 Dec. 1790 report of the court of honor appointed by the Delaware State Society of the Cincinnati to investigate Hall’s record after the society had rejected his membership. The court affirmed his honorable character, stating that it appeared that only illness had kept him from being with his regiment. This article was presumably printed in the pamphlet to which Rodney refers.


   Nathaniel Mitchell, a longtime Sussex County prothonotary, was a Federalist presidential elector in 1800 (Scharf, History of Delaware, 1:272).

